Exhibit 10.1

EMPLOYMENT AGREEMENT

This Employment Agreement (the “Agreement”) is dated as of the 29th day of April
2011 (the “Effective Date”) by and between David J. Anderson (the “Employee”)
and C&D Technologies, Inc., a Delaware corporation with a place of business
located at 1400 Union Meeting Road, Blue Bell, Pennsylvania 19422-0858 (the
“Company” or “C&D”).

WHEREAS, the Company desires to employ the Employee and the Employee desires to
be so employed, on the terms and conditions herein set forth.

NOW, THEREFORE, in consideration of the mutual promises contained herein and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto agree as follows:

1. Employment. Subject to the provisions of this Agreement, the Company hereby
employs Employee and Employee accepts such employment upon the terms and
conditions hereinafter set forth.

2. Term of Employment. Subject to the provisions of Section 6, the term of
Employee’s employment pursuant to this Agreement shall commence on and as of the
date first set forth above (the “Effective Date”) and shall continue until such
employment is terminated by the Company or by the Employee in accordance with
Section 6 below. Any such termination shall also automatically constitute the
resignation by the Employee, and the termination of the Employee’s status and
capacity, as an officer, employee and/or agent of the Company, and as an
officer, employee, and/or agent of any of the Company’s subsidiaries or
affiliates.

3. Duties: Extent of Service. During Employee’s employment under this Agreement,
Employee shall serve as an employee of the Company with the title and position
of Vice President, General Counsel and Corporate Secretary, having
responsibilities as designated by the Chief Executive Officer (“CEO”) of the
Company, and shall assume such new or additional titles, positions and
responsibilities as the CEO of the Company shall from time to time designate at
the CEO’s sole discretion, provided that in all cases Employee shall be subject
to the oversight and supervision of the CEO or his designee in the performance
of Employee’s duties, and shall render all services reasonably incident to the
foregoing. Employee hereby accepts such employment, agrees to serve the Company
in the capacities indicated, and agrees to use Employee’s best efforts in, and
shall devote Employee’s full working time, attention, skill and energies to, the
advancement of the interests of the Company and its subsidiaries and the
performance of Employee’s duties and responsibilities hereunder. The foregoing,
however, shall not be construed as preventing Employee from engaging in
religious, charitable or other community or non-profit activities that do not
impair or interfere with Employee’s ability to fulfill Employee’s duties and
responsibilities under this Agreement.



--------------------------------------------------------------------------------

4. Salary and Bonus.

(a) During Employee’s employment under this Agreement, the Company shall pay
Employee a salary at the annual rate of Two Hundred and Seventy Five Thousand
Dollars ($275,000) per annum (the “Base Salary”). Such Base Salary shall be
subject to withholding under applicable law, shall be pro rated for partial
years of employment, shall be subject to adjustment at Company’s discretion and
shall be payable in accordance with the Company’s usual payroll practice for
employees of the Company as in effect from time to time.

(b) For each calendar year or portion thereof during Employee’s employment under
this Agreement, Employee shall be eligible to participate in an incentive bonus
or other performance plan as designated by the CEO from time to time.

5. Benefits.

(a) During Employee’s employment under this Agreement, Employee shall be
entitled to participate in any medical and dental plans, 401(k), and other
employment benefits as in effect from time to time for employees of the Company
generally. Such participation shall be subject to (i) the terms of the
applicable plan documents (including, as applicable, provisions granting
discretion to the Board of Directors of the Company or any administrative or
other committee provided for therein or contemplated thereby) and (ii) generally
applicable policies of the Company.

(b) During Employee’s employment under this Agreement, Employee shall receive
paid vacation annually in accordance with the Company’s practices and policies
for employees, as in effect from time to time, but in any event not less than
three (3) weeks per calendar year.

(c) The Company shall reimburse Employee for all reasonable business expenses
incurred by Employee, including reasonable travel expenses incurred for
promoting the business of the Company and its subsidiaries, during Employee’s
employment hereunder in accordance with the Company’s policies and procedures
for employees of the Company, as in effect from time to time.

(d) Compliance with the provisions of this Section 5 shall in no way create or
be deemed to create any obligation, express or implied, on the part of the
Company or any of its affiliates with respect to the continuation of any
particular benefit or other plan or arrangement maintained by them or their
subsidiaries as of or prior to the date hereof or the creation and maintenance
of any particular benefit or other plan or arrangement at any time after the
date hereof, except as contemplated by Section 5(b) and 5(c).

 

2



--------------------------------------------------------------------------------

6. Termination and Termination Benefits. Notwithstanding the provisions of
Sections 1 and 2 above, Employee’s employment under this Agreement shall
terminate under the following circumstances set forth in this Section 6:

(a) Termination by the Company for Cause. Employee’s employment under this
Agreement may be terminated for Cause (as defined below), effective immediately,
without advance notice and without further liability on the part of the Company.
The following shall constitute “Cause” for such termination:

(i) dishonest statements or acts of Employee with respect to the Company or any
affiliate of the Company;

(ii) the commission by Employee of, or indictment of Employee for, (A) a felony
or (B) any misdemeanor involving moral turpitude, deceit, dishonesty or fraud
(“indictment,” for these purposes, meaning an indictment, probable cause hearing
or any other procedure pursuant to which an initial determination of probable or
reasonable cause with respect to such offense is made);

(iii) the commission, in the reasonable judgment of the CEO, of an act involving
a violation of procedures or policies of the Company;

(iv) failure to perform to the reasonable satisfaction of the CEO a substantial
portion of Employee’s duties and responsibilities assigned or delegated under
this Agreement, which failure continues, in the reasonable judgment of the CEO,
after written notice given to employee by the CEO;

(v) gross negligence, willful misconduct or insubordination of Employee with
respect to the Company or any officer of the Company;

(vi) fraud, misappropriation, or embezzlement with respect to the Company or
assets of the Company;

(vii) breach by Employee of the Company’s Code of Business Conduct; or

(viii) breach by Employee of the terms or any of Employee’s obligations under
this Agreement.

(b) Termination by Employee. Employee’s employment under this Agreement may be
terminated by Employee by written notice to the CEO at least thirty (30) days
prior to such termination.

(c) Termination by the Company Without Cause. Employee’s employment under this
Agreement may be terminated by the Company without cause upon written notice to
Employee. Such termination without cause may be either effective

 

3



--------------------------------------------------------------------------------

immediately or effective upon the stated date of termination set forth in the
written notice. It is expressly agreed and understood that if this Agreement is
terminated by the Company without cause as provided in this Section 6 (c), it
shall not impair or otherwise affect Employee’s restrictive covenants or other
obligations as provided herein. Upon termination without cause, the Company
shall provide certain Termination Benefits to Employee pursuant to Section 6(d)
below.

(d) Certain Termination Benefits. Unless otherwise specifically provided in this
Agreement or otherwise required by law, all compensation and benefits payable to
Employee under this Agreement shall terminate on the date of termination of
Employee’s employment under this Agreement. Notwithstanding the foregoing, in
the event of termination without cause of Employee’s employment with the Company
pursuant to Section 6(c) above, the Company shall provide to Employee the
following termination benefits (“Termination Benefits”):

(i) continuation of Employee’s Base Salary at the rate then in effect pursuant
to Section 4(a) for a period of twelve (12) months from the effective date of
termination (the “Termination Benefits Period”) in accordance with the Company’s
normal payroll practices and subject to the requirement below that Employee
execute a general release of all claims; and

(ii) continuation of group health plan benefits for a period of twelve
(12) months from the effective date of Employee’s Separation from Service (the
“Twelve Month Period”) to the extent authorized by and consistent with 29 U.S.C.
§ 1161 et seq. (commonly known as “COBRA”), with the cost of the regular premium
for such benefits shared in the same relative proportion by the Company and
Employee as in effect on the date of termination; provided that the continuation
of group health plan benefits for the Twelve Month Period is contingent upon the
Employee’s affirmative election of benefits under COBRA.

(iii) the Company shall pay Employee an amount equal to Employee’s Targeted
Bonus Amount (as defined below). This bonus shall be paid when bonuses are paid
to other senior executives of the Company for the year in which Employee’s
termination of employment occurs but, notwithstanding the foregoing, it shall be
paid no later than the 15th day of the third month following the earlier of
(A) the calendar year in which Employee’s termination of employment occurs or
(B) the taxable year of the Company in which Employee’s termination of
employment occurs. As used in this Section 6(d)(iii), Employee’s “Targeted Bonus
Amount” shall mean (x) the higher of 50% and the percentage of Employee’s
targeted bonus in effect before the date of Employee’s termination for purposes
of determining Employee’s Annual Bonus for the year in which Employee’s
termination occurs, times (y) the amount of Employee’s Base Salary as in effect
for the year in which Employee’s termination occurs.

 

4



--------------------------------------------------------------------------------

(e) Change of Control Termination. In the event that Employee’s employment under
this Agreement is terminated by the Company without cause within six (6) months
before or within twenty four (24) months after a Change of Control (as defined
below), in addition to the Termination Benefits provided in Section 6(d) hereof,
the Company, at its expense, shall provide Employee with outplacement services
at a level appropriate for the most senior level of executive employees through
an outplacement firm of the Employee’s choice for a period of up to one year
after the date of the Change of Control Termination. For the purposes of this
Section 6 (e) Change of Control shall mean the first to occur of:

(i) the acquisition by any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as amended
(the “Exchange Act”)) (a “Person”) of beneficial ownership (within the meaning
of Rule 13d-3 promulgated under the Exchange Act) of 30% or more of either
(A) the then-outstanding shares of common stock of the Company (the “Outstanding
Company Common Stock”) or (B) the combined voting power of the then-outstanding
voting securities of the Company entitled to vote generally in the election of
directors (the “Outstanding Company Voting Securities”); provided, however,
that, for purposes of this Section 6(e), the following acquisitions shall not
constitute a Change of Control: (i) any acquisition directly from the Company,
(ii) any acquisition by the Company, (iii) any acquisition by any employee
benefit plan (or related trust) sponsored or maintained by the Company or any
majority-owned subsidiary of the Company, or (iv) any acquisition by any
corporation pursuant to a transaction that complies with Subsections (A),
(B) and (C) of Section 6(e)(iii) below.

(ii) individuals who, as of the date hereof, constitute the Board of Directors
(the “Incumbent Board”) cease, for any reason, to constitute at least a majority
of the Board of Directors; provided, however, that any individual becoming a
director subsequent to the date of the Agreement whose election, or nomination
for election by the Company’s stockholders, was approved by a vote of at least
two-thirds of the directors then comprising the Incumbent Board shall be
considered as though such individual were a member of the Incumbent Board, but
excluding, for this purpose, any such individual whose initial assumption of
office occurs as a result of an actual or threatened election contest with
respect to the election or removal of directors or other actual or threatened
solicitation of proxies or consents by or on behalf of a Person other than the
Board of Directors.

(iii) consummation of a reorganization, merger, statutory share exchange,
recapitalization or consolidation or similar corporate transaction involving the
Company or any of its subsidiaries, a sale or other disposition of all or
substantially all of the assets of the Company, or the acquisition of assets or
stock of another entity by the Company or any of

 

5



--------------------------------------------------------------------------------

its subsidiaries (each, a “Business Combination”), in each case unless,
following such Business Combination, (A) all or substantially all of the
individuals and entities that were the beneficial owners of the Outstanding
Company Common Stock and the Outstanding Company Voting Securities immediately
prior to such Business Combination beneficially own, directly or indirectly,
more than 50% of the then-outstanding shares of common stock and the combined
voting power of the then-outstanding voting securities entitled to vote
generally in the election of directors, as the case may be, of the corporation
resulting from such Business Combination (including, without limitation, a
corporation that, as a result of such transaction, owns the Company or all or
substantially all of the Company’s assets either directly or through one or more
subsidiaries) in substantially the same proportions as their ownership
immediately prior to such Business Combination of the Outstanding Company Common
Stock and the Outstanding Company Voting Securities, as the case may be, (B) no
Person (excluding any corporation resulting from such Business Combination or
any employee benefit plan (or related trust) of the Company or such corporation
resulting from such Business Combination) beneficially owns, directly or
indirectly, 30% or more of, respectively, the then-outstanding shares of common
stock of the corporation resulting from such Business Combination or the
combined voting power of the then-outstanding voting securities of such
corporation, except to the extent that such ownership existed prior to the
Business Combination, and (C) at least a majority of the members of the board of
directors of the corporation resulting from such Business Combination were
members of the Incumbent Board at the time of the execution of the initial
agreement or of the action of the Board of Directors providing for such Business
Combination; or

(iv) approval by the stockholders of the Company of a complete liquidation or
dissolution of the Company.

The Termination Benefits set forth in 6(d) and (e) above shall continue for so
long as Employee is in compliance with Employee’s continuing obligations under
this Agreement, including the restrictive covenants and confidentiality
provisions set forth herein; provided that in the event Employee breaches any
provision of this Agreement, including the restrictive covenants and
confidentiality provisions set forth herein, the Company may immediately
terminate all Termination Benefits set forth in Section 6(d) and (e) upon
written notice to Employee, and in the event Employee commences any employment
or self-employment during the Termination Benefits Period and Employee is
entitled to receive group health plan benefits, the Company may immediately
terminate the group health plan benefits set forth in Section 6(d)(ii) upon
written notice to Employee. Notwithstanding the foregoing, nothing in this
Section 6(d) shall be construed to affect Employee’s right to receive COBRA
continuation entirely at Employee’s own cost to the extent that Employee may
continue to be entitled to COBRA continuation after Employee’s right to cost
sharing under Section 6(d)(ii) ceases. Employee shall be

 

6



--------------------------------------------------------------------------------

obligated to give prompt notice of the date of commencement of any employment or
self-employment during the Termination Benefits Period and shall respond
promptly to any reasonable inquiries concerning any employment or
self-employment in which Employee engages and any group health plan benefits to
which Employee may be eligible during the Termination Benefits Period.

The Company and Employee agree that the Termination Benefits paid by the Company
to Employee under this Section 6(d) shall be in full satisfaction, compromise
and release of any claims arising out of any termination of Employee’s
employment pursuant to Section 6(c), and that the payment of the Termination
Benefits shall be contingent upon Employee executing, and failing to revoke
during any applicable revocation period, a general release of any and all claims
(other than those arising under this Agreement) upon termination of employment
in a form reasonably satisfactory to the Company within the time period
specified in the release agreement but in no event later than forty-five
(45) days after Employee’s termination of employment, it being understood that
no Termination Benefits shall be provided unless and until Employee executes and
delivers such release. Payment of the salary continuation provided in
Section 6(d)(i) shall commence on the first regular payroll pay-date after the
later of the expiration of any revocation period provided by the release
required by the previous sentence or the date of Employee’s “Separation from
Service,” within the meaning of Code Section 409A, on or after the date of
Employee’s termination of employment (the “Commencement Date”).

(e) Disability. Employee’s employment under this Agreement may be terminated by
the Company upon Employee’s Disability. For purposes of this Agreement,
“Disability” shall mean Employee’s inability, due to reasons of physical or
mental health, to discharge properly a substantial portion of Employee’s duties
hereunder for any 180 days (whether or not consecutive) during any period of 365
consecutive days, as determined in the opinion of a physician reasonably
satisfactory to the Company. The services of the physician shall be paid for by
the Company. Employee shall fully cooperate with the examining physician,
including submitting to such examinations as may be requested by the physician
for the purpose of determining whether Employee is disabled. If such question
shall arise and Employee shall fail to submit to such examination, the Company’s
determination of such issue shall be binding on Employee. Nothing in this
Section 6(e) shall be construed to waive Employee’s rights, if any, under
existing law including, without limitation, the Family and Medical Leave Act of
1993, 29 U.S.C. §2601 et seq. and the Americans with Disabilities Act, 42 U.S.C.
§12101 et seq.

(f) Death. Employee’s employment and all obligations of the Company hereunder
shall terminate in the event of the death of Employee other than any obligation
to pay earned but unpaid base salary.

(g) Notwithstanding termination of this Agreement as provided in this Section 6
or any other termination of Employee’s employment with the Company, Employee’s
obligations under Section 7 and Section 8 hereof shall survive any termination
of Employee’s employment with the Company at any time and for any reason.

 

7



--------------------------------------------------------------------------------

(h) Notwithstanding any provision to the contrary in this Agreement, if, on the
date of Employee’s Separation from Service, Employee is deemed to be a
“specified employee” for purposes of Code Section 409A(a)(2)(B)(i) and if any
amounts otherwise payable pursuant to this Agreement within the first six
(6) months following the date of Employee’s Separation from Service would exceed
the “Excluded Amount” (as defined below), then payment of such portion in excess
of the Excluded Amount shall be suspended and shall be paid in a lump sum to the
Employee on the first business day following the expiration of six (6) months
from the date of the Employee’s Separation from Service. For purposes of this
Section 6(h), “Excluded Amount” means two (2) times the lesser of (i) Employee’s
annualized compensation based on Employee’s annual rate of pay for the year
preceding the year in which Employee’s Separation from Service occurs (and
adjusted for any increase in such year expected to continue indefinitely had the
Employee’s employment not been terminated), or (ii) the maximum amount that may
be taken into account under a qualified plan pursuant to Code Section 401(a)(17)
for the year in which Employee’s Separation from Service occurs.

7. Confidentiality; Proprietary Rights.

(a) In the course of performing services hereunder, on behalf of the Company
(for purposes of this Section 7 including all predecessors and successors of the
Company) and its affiliates, Employee has had and from time to time will have
access to Confidential Information (as defined below). Employee agrees (a) to
hold the Confidential Information in strict confidence, (b) not to disclose the
Confidential Information to any person (other than in the regular business of
the Company or its affiliates), and (c) not to use, directly or indirectly, any
of the Confidential Information for any purpose other than on behalf of the
Company and its affiliates. All documents, records, data, apparatus, equipment
and other physical property, whether or not pertaining to Confidential
Information, that are furnished to Employee by the Company or are produced by
Employee in connection with Employee’s employment will be and remain the sole
property of the Company. Upon the termination of Employee’s employment with the
Company for any reason and as and when otherwise requested by the Company, all
Confidential Information (including, without limitation, all inventions, data,
memoranda, customer and supplier lists, price lists, reports, processes,
designs, drawings, specifications, notes, software programs and other papers and
items, and reproductions and electronic versions thereof relating to the
foregoing matters) in Employee’s possession or control, shall be immediately
returned to the Company.

(b) Employee hereby confirms that Employee is not bound by the terms of any
agreement with any previous employer or other party that restricts in any way
Employee’s use or disclosure of information or Employee’s engagement in any
business of the Company. Employee represents to the Company that Employee’s
execution of this Agreement, Employee’s employment with the Company and the
performance of Employee’s proposed duties for the Company will not violate any
obligations Employee may have to any such previous employer or other party. In
Employee’s work for the Company, Employee will not disclose or make use of any

 

8



--------------------------------------------------------------------------------

information in violation of any agreements with or rights of any such previous
employer or other party, and Employee will not bring to the premises of the
Company any copies or other tangible embodiments of non-public information
belonging to or obtained from any such previous employment or other party.

(c) During and after Employee’s employment, Employee shall cooperate fully with
the Company in the defense or prosecution of any claims or actions now in
existence or which may be brought in the future against or on behalf of the
Company that relate to events or occurrences that transpired while Employee was
employed by the Company. Employee’s full cooperation in connection with such
claims or actions shall include, but not be limited to, being available to meet
with counsel to prepare for discovery or trial and to act as a witness on behalf
of the Company at mutually convenient times. During and after Employee’s
employment, Employee also shall cooperate fully with the Company in connection
with any investigation or review of any federal, state or local regulatory
authority as any such investigation or review relates to events or occurrences
that transpired while Employee was employed by the Company. The Company shall
reimburse Employee for any reasonable out-of-pocket expenses incurred in
connection with Employee’s performance of obligations pursuant to this
Section 7(c).

(d) Employee recognizes that the Company and its affiliates possess a
proprietary interest in all of the information described in Section 7(a) and
have the exclusive right and privilege to use, protect by copyright, patent or
trademark, or otherwise exploit the processes, ideas and concepts described
therein to the exclusion of Employee, except as otherwise agreed between the
Company and Employee in writing. Employee expressly agrees that any products,
inventions, discoveries or improvements made by Employee or Employee’s agents or
affiliates in the course of Employee’s employment, including any of the
foregoing which is based on or arises out of the information described in
Section 7(a), shall be the property of and inure to the exclusive benefit of the
Company. Employee further agrees that any and all products, inventions,
discoveries or improvements developed by Employee (whether or not able to be
protected by copyright, patent or trademark) during the course of his
employment, or involving the use of the time, materials or other resources of
the Company or any of its affiliates, shall be promptly disclosed to the Company
and shall become the exclusive property of the Company, and Employee shall
execute and deliver any and all documents necessary or appropriate to implement
the foregoing.

(e) Employee agrees, while he is employed by the Company, to offer or otherwise
make known or available to it, as directed by the CEO of the Company and without
additional compensation or consideration, any business prospects, contracts or
other business opportunities that Employee may discover, find, develop or
otherwise have available to Employee in the Company’s general industry and
further agrees that any such prospects, contacts or other business opportunities
shall be the property of the Company.

 

9



--------------------------------------------------------------------------------

(f) Employee agrees that it would be difficult to measure any damages caused to
the Company that might result from any breach by Employee of the promises set
forth in this Section 7 and Section 8 below, and that, in any event, money
damages would be an inadequate remedy for any such breach. Accordingly, Employee
agrees that if Employee breaches, or proposes to breach, any portion of this
Agreement, the Company shall be entitled, in addition to all other remedies that
it may have, to an injunction or other appropriate equitable relief to restrain
any such breach without showing or proving any actual damage to the Company.

(g) Employee acknowledges that the provisions of this Section 7 and Section 8
below are an integral part of Employee’s employment arrangements with the
Company.

(h) For purposes of this Agreement, the term “Confidential Information” shall
mean: information belonging to the Company which is of value to the Company or
with respect to which Company has right in the course of conducting its business
and the disclosure of which could result in a competitive or other disadvantage
to the Company. Confidential Information includes information, whether or not
patentable or copyrightable, in written, oral, electronic or other tangible or
intangible forms, stored in any medium, including, by way of example and without
limitation, trade secrets, ideas, concepts, designs, configurations,
specifications, drawings, blueprints, diagrams, models, prototypes, samples,
flow charts processes, techniques, formulas, software, improvements, inventions,
data, know-how, discoveries, copyrightable materials, marketing plans and
strategies, sales and financial reports, strategies and forecasts, customer
lists, studies, reports, records, books, contracts, instruments, surveys,
computer disks, diskettes, tapes, computer programs and business plans,
prospects and opportunities (such as possible acquisitions or dispositions of
businesses or facilities) which have been discussed or considered by the
management of the Company. Confidential Information includes information
developed by Employee in the course of Employee’s employment by the Company, as
well as other information to which Employee may have access in connection with
Employee’s employment. Confidential Information also includes the confidential
information of others with which the Company has a business relationship.
Notwithstanding the foregoing, Confidential Information does not include
information in the public domain, unless due to breach of Employee’s duties
under Section 7(a).

(i) Employee shall keep the terms, conditions, amount, and fact of the existence
of this Agreement strictly confidential, provided, however, that Employee may
disclose its terms to Employee’s immediate family, accountant, attorney,
investment advisor, tax advisor, and taxing authorities as may be necessary for
Employee’s financial or legal affairs provided that they agree to keep this
information confidential, or as may be required by law.

 

10



--------------------------------------------------------------------------------

8. Restrictive Covenants.

(a) During Employee’s employment hereunder, and for the applicable Restricted
Period (as defined below) thereafter, Employee shall not, without the written
consent of the CEO of the Company:

(i) Either directly or indirectly, solicit or divert to any Competing Business
(as defined below) any individual or entity that is a customer or prospective
customer of the Company or its subsidiaries or affiliates, or was such a
customer or prospective customer at any time during the preceding 18 months from
the date of Employee’s employment termination with the Company;

(ii) Either directly or indirectly own, manage, operate, finance, join, control
or participate in the ownership, management, operation, financing or control of,
or be connected as an officer, director, employee, partner, principal, agent,
representative, consultant or otherwise with, or have any financial interest in,
or aid or assist anyone else in the conduct of, or use or permit Employee’s name
to be used in connection with any Competing Business (as defined below) or by
any entity which would require by necessity use of Confidential Information (as
defined above); provided, however, that nothing herein shall prevent you from
investing in up to 5% of the securities outstanding of any company listed on a
national securities exchange, provided that your involvement with any such
company is solely that of a stockholder; and

(iii) Induce, offer, assist, encourage or suggest (A) that another business or
enterprise offer employment to or enter into a business affiliation with any
Company employee, agent or representative, or any individual who acted as an
employee, agent or representative of the Company in the previous six months;
(B) that any Company employee, agent or representative (or individual who acted
as an employee, agent or representative of the Company in the previous six
months) terminate his or her employment or business affiliation with the
Company; or (C) hire or, directly or indirectly, participate in the hiring of
any Company employee or any person who was an employee of the Company in the
previous six months, by any business, enterprise or employer.

For purposes of this Agreement, the term “Competing Business” shall mean any
business or enterprise in the United States that is engaged in or has taken
affirmative steps to engage in a business which is competitive with the business
in which the Company is engaged in or which the Company has taken affirmative
steps to engage in the marketplace.

(b) The term “Restricted Period” shall mean the twelve (12) month period
following the date Employee’s employment terminates, provided that, if
Employee’s Separation from Service occurs after Employee’s employment
terminates, the Restricted Period shall be extended beyond the original twelve
(12) month period for a period equal to the period commencing on the date of
Employee’s termination and ending on the date of Employee’s Separation from
Service.

 

11



--------------------------------------------------------------------------------

(c) The parties hereto intend that the covenant contained in this Section 8
shall be deemed a series of separate covenants for each appropriate
jurisdiction. If, in any judicial proceeding, a court shall refuse to enforce
all of the separate covenants deemed included in this Section 8 on grounds that,
taken together, they cover too extensive a geographic area, the parties intend
that those covenants (taken in order of the least populous jurisdictions) which,
if eliminated, would permit the remaining separate covenants to be enforced in
that proceeding, shall, for the purpose of such proceeding, be deemed eliminated
from the provisions of this Section 8.

(d) Employee acknowledges that the provisions of this Section 8 are reasonable
in light of the Company’s worldwide business operations and the position in
which Employee will serve at the Company and that the provisions will not
prevent Employee from obtaining employment after the termination of this
Agreement.

9. Notices. All notices, requests, demands and other communications hereunder
shall be in writing and shall be deemed to have been duly given if faxed (with
transmission acknowledgment received), delivered personally or mailed by
certified or registered mail (return receipt requested) as follows:

To the Company:

Attention: General Counsel

C&D Technologies, Inc.

1400 Union Meeting Road

Blue Bell, Pennsylvania 19422-0858

To Employee:

or to such other address or fax number of which any party may notify the other
parties as provided above. Notices shall be effective as of the date of such
delivery, mailing or fax.

10. Miscellaneous. This Agreement shall be governed by and construed under the
laws of the Commonwealth of Pennsylvania, without consideration of its choice of
law provisions, and shall not be amended, modified or discharged in whole or in
part except by an agreement in writing signed by both of the parties hereto. The
failure of either of the parties to require the performance of a term or
obligation or to exercise any right under this Agreement or the waiver of any
breach hereunder shall not prevent subsequent enforcement of such term or
obligation or exercise of such right or the enforcement at any time of any other
right hereunder or be deemed a waiver of any

 

12



--------------------------------------------------------------------------------

subsequent breach of the provision so breached, or of any other breach
hereunder. This Agreement shall inure to the benefit of, and be binding upon and
assignable to, successors of the Company by way of merger, consolidation or sale
and may not be assigned by Employee. This Agreement supersedes and terminates
all prior understandings and agreements between the parties (or their
predecessors) relating to the subject matter hereof. For purposes of this
Agreement, the term “person” means an individual, corporation, partnership,
association, trust or any unincorporated organization; a “subsidiary” of a
person means any corporation more than 50 percent of whose outstanding voting
securities, or any partnership, joint venture or other entity more than 50
percent of whose total equity interest, is directly or indirectly owned by such
person; and an “affiliate” of a person shall mean, with respect to a person or
entity, any person or entity which directly or indirectly controls, is
controlled by, or is under common control with such person or entity.

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first set forth above.

 

COMPANY: By:  

/s/ Jeffrey A. Graves

Name:  

Jeffrey A. Graves

Title:  

President & Chief Executive Officer

EMPLOYEE: By:  

/s/ David J. Anderson

  David J. Anderson

 

13